PER CURIAM.
This is an appeal from a judgment of the circuit court of Butler county rendered upon a verdict for one cent actual damages and one thousand dollars punitive damages. The judgment recites that the plaintiff voluntarily dismissed the cause as to defendants W. C. Calkins and Joseph C. Plutchinson. The remaining defendant, Stewart C. Calkins, (appellant here) by his attorneys, and the respondent by his attorneys, have filed in this court a written stipulation to the effect that this appeal may be dismissed at the cost of the respondent, except as to the ten dollar docket fee and the defendant’s witness fees, the judgment having been satisfied by the giving of a promissory note for an amount agreeable to both parties. It is so ordered.